Case 1:16-cv-00225-DAB Document 27 Filed 08/05/19 Page 1 of 2

( E RTI LMAN B | N 90 MERRICK AVENUE, 9TH FLOOR
/ iL East Meabow, NY 11554
PHONE: 516.296.7000 © FAX: 516.296.7111

www.certilmanbalin.com

STEPHEN MC QUADE
ASSOCIATE
Direct DIAL 516.296.7172

smequade@certilmanbalin.com

August 5, 2019

VIA ECF

Honorable Deborah A. Batts, U.S.D.J.

United States District Court, Southern District of New York
United States Courthouse

500 Pearl Street, Room 2510

New York, New York 10007

Re: Alon Nachmany v. FXCM, Inc.
Docket No.: 16-C V-00225 (DAB) (KNF)
Request for Status of Pending Motion

Dear Judge Batts:

Please be advised that this office represents Alon Nachmany (‘Plaintiff’) in the above-
referenced matter against FXCM, Inc. (“FXCM”), Ryan Leonard (“Leonard”), and Seth Lyons
(“Lyons”) (collectively, “Defendants”).

As per Section I(A) of your Honor’s Individual Practices, please allow the instant
correspondence to serve as a follow-up request from the undersigned on behalf of Plaintiff
regarding the status of Defendants’ pending motion, as described below. Please be advised that
counsel for Defendants does not object to the submission of the instant request.

For the purposes of relevant background, on January 12, 2016, Plaintiff filed the
Complaint against Defendants asserting causes of action under Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. §§ 2000e, et seg., New York State Human Rights Law (New
York Executive Law) §§ 290 and 296, and New York City Human Rights Law (New York City
Administrative Code) §§ 8-101, et seg. (See Dkt. 4). On April 14, 2016, Defendants filed a
Motion to Dismiss and to Strike, pursuant to Federal Rules of Civil Procedure (“FRCP”) Rules
12(b)(6) and 12(f) seeking to dismiss 16 out of the 28 claims contained in the Complaint and to
strike certain allegations in and exhibits to the Complaint (“Partial Motion to Dismiss/Strike”).
(See Dkt. 12). On May 17, 2016, Plaintiff filed his Opposition to the Partial Motion to
Dismiss/Strike. (See Dkt. 16). On June 15, 2016, Defendants filed their Reply to the Partial
Motion to Dismiss/Strike. (See Dkt. 17). The Partial Motion to Dismiss/Strike is still pending
before the Court.

6744361.1

CERTILMAN BALIN ADLER & HYMAN, LLP
SUFFOLK OFFICE: HAUPPAUGE, NY 11788
Case 1:16-cv-00225-DAB Document 27 Filed 08/05/19 Page 2 of 2

CERTILMAN BALIN

During the pendency of the Partial Motion to Dismiss/Strike, Defendant FXCM filed for
Chapter 11 Bankruptcy on December 11, 2017, and the Court ordered all proceedings in the
instant matter be administratively stayed on January 10, 2018. (See Dkt. 19). On February 12,
2018, Defendants apprised the Court and Plaintiff that Defendant FXKCM had emerged from the
bankruptcy proceedings, and as such the administrative stay was lifted as a result thereof. (See
Dkt. 23).

On June 18, 2018, the undersigned filed the first request seeking an update on the status
of Defendants’ Partial Motion to Dismiss/Strike. (See Dkt. 24). Then, on December 13, 2018,
the undersigned filed the second request seeking an update on the status of Defendants’ Partial
Motion to Dismiss/Strike. (See Dkt. 25). Finally, on April 24, 2019, the undersigned filed the
third request seeking an update on the status of Defendants’ Partial Motion to Dismiss/Strike.
(See Dkt. 26). To date, the parties have not received any response thereto.

Accordingly, as referenced above, please allow the instant correspondence to serve a
follow-up request from the undersigned on behalf of Plaintiff to ascertain the status of the Partial
Motion to Dismiss, as this motion has now been pending for over three years.

In the interim, if the Court has any questions, comments, and/or concerns regarding the
instant matter, please feel free to contact counsel for Plaintiff and/or Defendants, who will
respectively make themselves available to the Court.

Finally, counsel for the parties thank the Court for the time and attention to the issues

presented herein. a
7
Respectfully subshifted,
AD Vi)

/

Ww

LAY

7 /
a J &
eet,

~Stéphe Mc Quade

  

SM/jme

cc: Gary D. Friedman, Esq., Counsel for Defendants (via ECF)

6744361.1
